Citation Nr: 0606888	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the right arm.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty in the U.S. Navy for 39 
days from September 6 to October 14, 1950, when he was 
discharged under honorable conditions due to unsuitability 
because of neuropathic traits including enuresis.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case was last before the Board in 
November 2003, when it was remanded for specified further 
development which has not yet been accomplished.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The current record reflects no postservice medical treatments 
for the claimed disabilities.  However, the appellant 
reported that he had been treated for these disabilities from 
1950 to 1985 at a private medical facility in Carson City, 
Michigan.  The Board instructed the RO to obtain these 
private medical records in the November 2003 Remand of this 
appeal.  Although the appellant provided the necessary legal 
release forms, the RO never requested these private medical 
records because the appellant had commented that, to the best 
of his knowledge, the physicians who treated him were dead 
and the hospital had no records of his treatment there.  
However, as the representative has correctly pointed out, VA 
is still required to make a reasonable effort to obtain these 
medical records.  See 38 U.S.C.A. § 5105A(b)(1) (West 2002).  
Moreover, the failure of the AMC to comply with the Board's 
directive in this matter and actually request these medical 
records from the private hospital in question constitutes a 
violation of the appellant's due process rights, which 
requires another remand of this appeal.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After obtaining any necessary legal 
release from the appellant, the AMC or 
the RO must send a letter to the named 
private medical facility in Carson City, 
Michigan, requesting copies of any 
relevant medical treatment records 
pertaining to the appellant's treatment 
at that facility for numbness of the arms 
from 1950 to 1985.  Documentation of the 
response to this request should also be 
placed in the claims file.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

